United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
U.S. POSTAL SERVICE, WESTLAKE POST
OFFICE, Bethesda, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen Larkin, for the appellant
Office of Solicitor, for the Director

Docket No. 15-1765
Issued: January 4, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 16, 2015 appellant, through his representative, filed a timely appeal from
March 9 and August 7, 2015 merit decisions of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation effective
February 9, 2014 as he refused an offer of suitable work under 5 U.S.C. § 8106(c).
FACTUAL HISTORY
On September 13, 2010 appellant, then a 47-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on July 15, 2010 he injured his back pushing a heavy cart and
lifting a tub of mail. He stopped work on July 16, 2010. OWCP accepted the claim for an
1

5 U.S.C. § 8101 et seq.

aggravation/exacerbation of degenerative disc disease at L4-5 and L5-S1. It paid compensation
benefits for total disability on the supplemental rolls beginning July 16, 2010.
To determine whether appellant could return to work, on April 14, 2011 OWCP referred
appellant to Dr. Robert F. Draper, Jr., a Board-certified orthopedic surgeon, for a second opinion
examination. Dr. Draper provided a report dated April 27, 2011 in which he diagnosed lumbar
strain and degenerative lumbar disc disease at L4-5 and L5-S1. He noted that the degenerative
disc disease at L4-5 and L5-S1 was evident on a June 9, 2005 magnetic resonance imaging
(MRI) scan study. Dr. Draper advised that appellant’s employment-related aggravation of
degenerative disc disease “would be a permanent aggravation with herniated discs at L4-5,” but
found that appellant could work limited duty lifting not more than 50 pounds occasionally and 25
pounds frequently. He further determined that appellant could walk and stand combined for six
hours a day and sit for six hours a day.
Based on Dr. Draper’s report, on May 2, 2012 OWCP referred appellant to a
rehabilitation counselor for vocational rehabilitation.
On March 2, 2013 the employing establishment offered appellant a position as a modified
city letter carrier. The position necessitated walking six to eight hours per day. On April 11,
2013 the rehabilitation counselor advised the employing establishment that the walking
requirement exceeded his work restrictions.
In a March 8, 2013 form report, Dr. James M. Weiss, an attending Board-certified
orthopedic surgeon, diagnosed radiculitis and checked a box marked “yes” that the condition was
caused or aggravated by employment. He advised that appellant was “unable to work
indefinitely.”
On June 3, 2013 the employing establishment offered appellant a position as a modified
city letter carrier lifting up to 50 pounds occasionally but no more than 25 pounds frequently for
two hours per day, walking four to six hours per day, bending and stooping four to six hours per
day, and performing fine manipulation for four to six hours per day.
By letter dated June 10, 2013, the rehabilitation counselor advised appellant that the
employing establishment had offered him a position and expected him to start work on
June 19, 2013. She requested immediate contact to assist appellant with the return to work
process.
On June 18, 2013 OWCP notified appellant that the offered position was suitable and
provided 30 days to accept the position or provide reasons for his refusal. It informed him that
an employee who refused an offer of suitable work without cause was not entitled to
compensation.
On June 18, 2013 appellant accepted the offered position. He attached a notation from
Dr. Weiss on the prior job offer of March 2, 2013 that he was disabled from employment.
By letter dated June 26, 2013, the employing establishment informed OWCP that
appellant had accepted the offered position on June 18, 2013 and noted that the work was
“available effective immediately.”
2

In a report dated August 6, 2013, Dr. Weiss related that he had treated appellant
beginning in 2004 for a back condition. He indicated that appellant had worked limited duty at
the time of his July 15, 2010 employment injury. On examination Dr. Weiss found no weakness
but a positive Tinel’s sign of the lumbar spine and a positive straight leg test. He advised that
appellant was totally disabled from employment.
On February 5, 2014 OWCP noted that appellant had not responded to the rehabilitation
counselor’s June 2013 letter. It placed vocational rehabilitation in interrupted status.
By decision dated February 6, 2014, OWCP terminated appellant’s compensation and
entitlement to a schedule award effective February 9, 2014 as he refused an offer of suitable
work under section 8106(c). It found that the opinion of Dr. Draper represented the weight of
the evidence and established that the offered position was suitable. OWCP further noted that
appellant did not report to work after accepting the June 13, 2013 job offer.
On April 22, 2014 appellant requested reconsideration.
In a July 8, 2014 form report, Dr. Weiss diagnosed a history of low back pain and
radiculitis, checked “yes” that the condition was work related, and found that appellant was
totally disabled.
By decision dated July 14, 2014, OWCP denied modification of its February 6, 2014
decision.
On July 28, 2014 appellant again requested reconsideration.
September 23, 2014, Dr. Weiss advised that he was unable to work.

In form reports dated

In a decision dated October 23, 2014, OWCP denied modification of its July 14, 2014
decision. It found that appellant had not submitted sufficient medical evidence to overcome the
weight of Dr. Draper’s opinion.
On December 18, 2014 Dr. Weiss described his treatment of appellant for a July 15, 2010
work injury. He noted that appellant had reduced motion and a positive straight leg raise on
examination, with multiple positive Tinel’s signs in the lumbar spine. Dr. Weiss reviewed
Dr. Draper’s April 27, 2011 report and disagreed with his work restrictions. He opined that the
June 3, 2013 job offer was not suitable for appellant and that he was currently disabled from
employment.
By decision dated March 9, 2015, OWCP denied modification of its October 23, 2014
decision. It determined that the medical evidence from Dr. Weiss was not rationalized and was
thus insufficient to counter the opinion of Dr. Draper and establish that appellant was unable to
perform the duties of the June 3, 2013 position.
On April 21, 2015 appellant, through his representative, requested reconsideration.2 The
representative contended that the December 18, 2014 report from Dr. Weiss was sufficient to
2

In a report dated April 21, 2015, Dr. Weiss discussed appellant’s work history. He provided restrictions on
walking, bending, lifting, and carrying.

3

show that the offered position was not suitable. He also asserted that Dr. Draper relied upon an
MRI scan that predated the work injury and that his opinion was stale.
In a statement dated April 21, 2015, appellant maintained the offered position required
walking for four to six hours per day but did not list the standing requirement. He noted that
Dr. Draper limited him to six hours a day of combined walking and standing. Appellant advised
that the duties of the position required all standing. He indicated that on September 24, 2013 he
received a return to work notice and submitted a statement accepting the position. Appellant did
not hear anything further from OWCP or the employing establishment until the termination of
his compensation.
By decision dated August 7, 2015, OWCP denied modification of its March 9, 2015
decision. It determined that the offered position was within appellant’s work restrictions as it did
not require over four to six hours per day of casing and carrying mail.
On appeal appellant’s representative contends that the June 3, 2013 offered position was
not within his restrictions as it did not indicate the standing requirement. He further asserts that
Dr. Draper’s report was stale, citing as support June E. Briand3 and John E. Perez.4 The
representative also notes that appellant accepted the position. He contends that Dr. Weiss
provided rationalized medical evidence sufficient to create a conflict with the opinion of
Dr. Draper.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.5 It terminated appellant’s compensation under section 8106(c)(2) of
FECA,6 which provides that a partially disabled employee who refuses or neglects to work after
suitable work is offered to, procured by or secured for the employee is not entitled to
compensation.7 To justify termination of compensation, OWCP must show that the work offered
was suitable and must inform appellant of the consequences of refusal to accept such
employment.8 Section 8106(c) will be narrowly construed as it serves as a penalty provision,

3

Docket No. 02-1489 (issued November 8, 2002) (finding that OWCP improperly relied upon a report that was
over 19 months old at the time of the offer in terminating a claimant’s compensation for refusal of suitable work).
4

Docket No. 99-0816 (issued February 1, 2000) (finding that OWCP improperly based its termination of a
claimant’s compensation for refusing suitable work on the 1994 restrictions of a second opinion examiner based on a
1992 examination when the job was offered in April 1996).
5

Linda D. Guerrero, 54 ECAB 556 (2003).

6

5 U.S.C. § 8101 et seq.

7

Id. at § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

8

Ronald M. Jones, 52 ECAB 190 (2000).

4

which may bar an employee’s entitlement to compensation based on a refusal to accept a suitable
offer of employment.9
Section 10.517(a) of FECA’s implementing regulations provide that an employee who
refuses or neglects to work after suitable work has been offered to or secured by him, has the
burden of showing that such refusal or failure to work was reasonable or justified.10 Pursuant to
section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.11
Before compensation can be terminated, however, OWCP has the burden of
demonstrating that the employee can work, setting forth the specific restrictions, if any, on the
employee’s ability to work, establishing that a position has been offered within the employee’s
work restrictions and setting for the specific job requirements of the position.12 In other words,
to justify termination of compensation under 5 U.S.C. § 8106(c)(2), which is a penalty provision,
OWCP has the burden of showing that the work offered to and refused by appellant was
suitable.13
Once OWCP establishes that the work offered is suitable, the burden shifts to the
employee who refuses to work to show that the refusal or failure to work was reasonable or
justified.14 The determination of whether an employee is physically capable of performing a
modified assignment is a medical question that must be resolved by medical evidence.15 OWCP
procedures state that acceptable reasons for refusing an offered position include medical
evidence of inability to do the work.16
ANALYSIS
OWCP accepted that appellant sustained an aggravation of degenerative disc disease at
L4-5 and L5-S1 due to a July 15, 2010 employment injury. It paid him compensation for total
disability. On June 3, 2013 the employing establishment offered appellant a position as a
modified city letter carrier. OWCP terminated his compensation under section 8106(c) effective
February 9, 2014 after finding that he had refused the June 3, 2013 offer of suitable employment.
It determined that the April 27, 2011 opinion of Dr. Draper, who provided a second opinion

9

Joan F. Burke, 54 ECAB 406 (2003).

10

20 C.F.R. § 10.517(a); see supra note 8.

11

Id. at § 10.516.

12

See Linda Hilton, 52 ECAB 476 (2001).

13

Id.

14

20 C.F.R. § 10.517(a).

15

Gayle Harris, 52 ECAB 319 (2001).

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5(a)(3) (June 2013).

5

examination, constituted the weight of the evidence and established that appellant had the
capacity to perform the duties of the offered position.
The Board finds that OWCP improperly relied upon Dr. Draper’s report as it was not a
reasonably current medical opinion and, therefore, did not form a valid basis for determining that
the offered position was suitable. OWCP must consider an employee’s current physical
limitations when determining the suitability of a position. Dr. Draper examined appellant on
April 27, 2011, more than two years before OWCP issued its June 18, 2013 letter finding the
position suitable and almost three years prior to its February 6, 2014 termination of his wage-loss
compensation.17 The Board has recognized the importance of medical evidence being
contemporaneous with a job offer to ensure that a claimant is medically capable of returning to
work.18 As the medical evaluation relied upon by OWCP to find the position suitable was not
reasonably current, OWCP has not met its burden of proof to terminate appellant’s compensation
for refusing suitable work.19
Furthermore, Dr. Weiss, appellant’s attending physician, found in a March 8, 2013 form
report that appellant was disabled from employment. In another report dated August 6, 2013, he
provided positive objective findings on examination and further opined that appellant was unable
to work. As a penalty provision, section 8106(c) should be narrowly construed. The record does
not contain a medical report contemporaneous with OWCP’s February 6, 2014 termination of
appellant’s compensation for refusal of suitable work supporting that the offered position was
within his work restrictions. The Board therefore finds that OWCP has not met its burden of
proof to terminate his compensation as a sanction for failure to accept an offer of suitable work.
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s compensation effective
February 9, 2014 as he refused an offer of suitable work under 5 U.S.C. § 8106(c).

17

See S.H., Docket No. 10-1531 (issued April 13, 2011) (finding that a report more than two years old at the time
of OWCP’s suitability determination and almost three years old at the time it terminated a claimant’s compensation
for refusing suitable work was stale and thus insufficient to meet OWCP’s burden of proof).
18

See Ruth Churchwell, Docket No. 02-0792 (issued October 17, 2002).

19

See A.G., Docket No. 08-2265 (issued September 28, 2009) (finding that the report from the impartial medical
examiner was stale as she examined the claimant 23 months prior to the job offer).

6

ORDER
IT IS HEREBY ORDERED THAT the April 7 and March 9, 2015 decisions of the
Office of Workers’ Compensation Programs are reversed.
Issued: January 4, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

